Citation Nr: 0411574
Decision Date: 05/04/04	Archive Date: 07/21/04

DOCKET NO. 99- 19 172                       DATE MAY 04 2004








)



)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by: American Ex-Prisoners of War, Inc.

ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied entitlement to service connection for cause of death and denied eligibility for Dependent's Educational Assistance under the provisions of 38 U.S.C.A. Chapter 35.

In a June 1999 Statement of the Case (SOC) the RO corrected the latter issue to eligibility for Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318, as claimed by the appellant, and denied entitlement.

FINDINGS OF FACT

1. The veteran was a German Prisoner of War (POW) in World War II from December 1944 to April 1945. He was service connected for residuals of frozen feet, rated at 10 percent, incurred when he was a POW.

2. The veteran died in August 1998 at the age of 85. His immediate cause of death was cardiopulmonary failure, with aspiration pneumonia listed as the underlying cause of death and multiple myeloma and transitional cell bladder cancer listed as contributing to the cause of death.

3. The medical evidence does not show that the veteran died due to a disability that had its origins in service.

- 2 



4. The medical evidence does not show that any of the veteran's service-connected residuals of frostbite played a significant role in causing, contributing to, or accelerating his death.

5. Under decisions made during the veteran's lifetime, he did not have a disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding his death. He died more than 5 years after his separation from service.

CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the veteran's death are not met. 38 U.S.C.A. §§ 1310,5107 (West 2002); 38 C.F.R. § 3.312 (2003).

2. The criteria for payment of Dependency and Indemnity Compensation under the provisions of38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. §§ 1318,5107 (West 2002); 38 C.F.R. § 20.1106 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9,2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5103, 5103A, 5106, 5107, 5126 (West 2002). Among other things, this law redefines the obligations of V A with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6,

- 3 


2000) (per curiam order), which had held that VA cannot assist in the development of a claim that was not well grounded.

This liberalizing law is applicable to this claim because it is currently pending before VA. See Bernklau v. Principi, 291 F.3d 795,806 (Fed. Cir. 2002). The Act and its implementing regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate the requirement that a claimant submit evidence of a well-grounded claim, and provide that VA will assist a claimant. in obtaining evidence necessary to substantiate a claim. 38 V.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).

In addition, the Court in Pelegrini held, in part, that a VCAA notice consistent with 38 V.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." This new "fourth element" of the notice requirement comes from the language of38 C.F.R. § 3.159(b)(1).

In this case, the VCAA notice letter that was provided to the appellant does not contain the "fourth element," but the Board, nevertheless, finds that the appellant has been fully notified of the need to give to VA any evidence pertaining to her. claim by means of the statement of the case, supplemental statements of the case, and through discussions with the hearing officer at the time of her personal hearing.

The claimant and her representative have been provided with a copy of the appealed January 1999 rating decision, a June 1999 SOC, and July 2002, October 2002, and January 2003 supplemental statements of the case (SSOCs) that discuss the

- 4 



pertinent evidence and the laws and regulations related to the claim, and essentially notify them of the evidence needed by the claimant to prevail on the claim. The January 2003 SSOC specifically addresses the new notice and development requirements of the VCAA.

In addition, in a November 2003 letter, the RO notified the claimant of the evidence needed to substantiate her claims and offered to assist her in obtaining any relevant evidence. This letter gave notice of what evidence the claimant needed to submit and what evidence VA would try to obtain. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In light of the foregoing, the Board finds that the rating decision, the SOC, the multiple SSOCs and the November 200_ notice letter comply with the specific requirements of Quartuccio (identifying  evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); and Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, supra held, in part,; that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In the present case, a substantially complete application was received in January 1999. Thereafter, in a rating decision dated in that same month, the RO denied service connection for the cause of death and for Dependent's Educational Assistance. The VCAA did not come into effect until November 2000. On November 14,2003, the RO provided notice to the claimant regarding what information and evidence was needed to substantiate the claims on appeal, as well as what information and evidence must be submitted by the claimant, what information and evidence would be. obtained by VA, and the need for the claimant

- 5 



to submit pertinent evidence pertaining to her claims. The claimant responded in a January 2004 letter stating she "had no new evidence to share. . . ."

Because the VCAA notice in this case Was not provided to the appellant prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini. While the Court did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that a notice error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found that the failure to provide the notice until after a claimant has already received an initial unfavorable AOJ determination, ie., a denial of the claim, would largely nullify the purpose of the notice and, as such, prejudice the claimant by forcing him or her to overcome an adverse decision, as well as substantially impair the orderly sequence of claims development and adjudication. Pelegrini, supra. On the other hand, the Court acknowledged that the Secretary could show that the lack of a pre-AOJ decision notice was not prejudicial to the appellant. ld.

The Board finds that the Court in Pelegrini has left open the possibility of a notice error being found to be non-prejudicial to a claimant. To find otherwise would  require the Board to remand every case for the purpose of having the AOJ provide a pre-initial adjudication notice. The only way the AOJ could provide such a notice, however, would be to vacate all prior adjudications, as well as to nullify the notice of disagreement and substantive appeal that were filed by the appellant to perfect the appeal to the Board. This would be an absurd result, and as such it is not a reasonable construction of section 5103(a). There is no basis for concluding that harmful error occurs simply because a claimant receives VCAA notice after an initial adverse adjudication.

-6


Moreover, while strictly following the express holding in Pelegrini would require the entire rating process to be reinitiated when notice was not provided prior to the first agency adjudication, this could not have been the intention of the Court, otherwise it would not have taken "due account of the rule of prejudicial error" in reviewing the Board's decision. See 38 D.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F3d 1369 (Fed. Cir. 2004) (There is no implicit exemption for the notice requirements contained in 38 U.S.C. § 5103(a) from the general statutory command set forth in section 7261 (b )(2) that the Veterans Claims Court shall "take due account of the rule of prejudicial error").

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. While the notice provided to the appellant was not given prior to the first AOJ adjudication of the claim, the notice was provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and the claimant responded to the notice indicating she had no further evidence to present. The claimant has been provided with every opportunity to submit evi4ence and argument in support of her claims, and to respond to VA notices. Therefore, not withstanding Pelegrini, to decide the appeal would not be prejudicial error to the claimant. The claimant has not identified any additional evidence pertinent to her claim not already of record, and there are no additional records to obtain. Moreover, the claimant has been informed of the type of evidence necessary to substantiate her claims, as well as the respective responsibilities of herself and VA as it pertains to her claim. Given the foregoing, the Board concludes that VA has satisfied the notice and assistance

- 7 



provisions as found in the VCAA. Consequently, an adjudication of the appeal at this juncture is proper.

Factual Background

The veteran was a German POW in WW II from December 19, 1944 until April 22,
1945. He was awarded compensation for residuals of frozen feet from the date of his discharge, November 21, 1945, rated as 30 percent disabling. He was denied compensation for stomach trouble, as it was not shown by the evidence of record.

The veteran's records reflect that he had some stomach trouble during the time he was held prisoner by the Germans. However, the records indicate that his stomach problems disappeared after his release. An August 1946 gastrointestinal series was done and was negative. A March 1949 medical examination report reflects a healthy appearing male with abdomen essentially negative who had no stomach distress since his release from captivity.

Effective January 1957 the veteran's disability rating for residuals of frozen feet was reduced from 30 percent to 10 percent disabling, and it remained at 10 percent until his death.

The veteran experienced serious health problems for many years prior to his death, including chronic obstructive pulmonary disease (COPD), arterial fibrillation, congestive heart failure and recurrent aspiration pneumonia. In 1993 he was diagnosed with multiple myeloma and in 1997 he was diagnosed with muscle invasive bladder cancer.

Between 1992 and 1998 the veteran was seen on a regular basis at the Texas Cancer Center and hospitalized on numerous occasions at the Methodist Hospitals of Dallas.

- 8 



While trace ankle edema was noted in a March 1998 progress note from the Texas Cancer Center, 1994, 1995, 1996 and .1997 medical reports from the Texas Cancer Center specifically note the absence of any edema.

The City of Dallas Death Certificate lists the primary cause of death as cardiopulmonary failure, with aspiration pneumonia as an underlying cause of death. Multiple myeloma and transitional cell bladder cancer were listed as significant contributing causes.

The Methodist Hospitals of Dallas Death Summary lists cardiopulmonary failure, respiratory insufficiency, chronic obstructive pulmonary disease, congestive heart failure, multiple myeloma, muscle-invasive transitional cell bladder cancer, atrial fibrillation and a history of recurrent aspiration pneumonia, in the final diagnosis. No autopsy was performed.

As requested by the RO, a VA medical record examination was conducted in September 2002 to determine whether it was more likely than not that the cruel treatment and poor diet the veteran suffered during captivity could have contributed to his death. The examiner noted that there was no evidence of respiratory, cardiopulmonary or gastrointestinal problems reflected in a VA evaluation conducted in 1949, and there was nothing to suggest interim ongoing GI complaints as a consequence of the malnutrition, weight loss and weakness the veteran experienced while in captivity.

The examiner further noted that the veteran began having respiratory problems in the mid-80s, which advanced to COPD in 1993, and that he began having cardiac problems in the mid-90s and was in congestive heart failure for the last two to three years of his life. The examiner concluded that the malnutrition and cold exposure the veteran experienced as a POW did not compromise the veteran during the midportion of his life. The examiner specifically concluded that the veteran's death

- 9 



was caused by degenerative problems of cardiac and pulmonary origin, not thought to be a consequence of the problems the veteran sustained as a POW.

Legal Criteria

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially and materially to cause death. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is. not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

It is recognized that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F .R. § 3 .312( c)( 4).

If a veteran is a former POW who was interned for more than 30 days, certain diseases shall be service connected if manifested to a degree of 10 percent or more at any time after discharge, even though there is no record of such disease during service. Beriberi heart disease is such a disease and it includes ischemic heart disease if the former prisoner of war experienced localized edema during captivity. 38 C.F.R. § 3.309 (2003).

- 10 



Analysis

Cause of Death

The official Death Certificate and Death Summary provided by Methodist Hospitals of Dallas agree that the underlying cause of death was aspiration pneumonia and that the contributing causes were those noted in the veteran's medical records from Methodist Hospitals of Dallas and the Texas Cancer Center, most notably multiple myeloma and transitional cell bladder cancer.

A review of the record fails to demonstrate that any of the disabilities listed on the official death certificate as causing or contributing to the cause of the veteran's death were present in service or manifested for many years thereafter.

Further, the medical evidence of record does not show that the veteran's service-connected residuals of frostbite either caused or contributed substantially to the cause of his death. The medical records from Methodist Hospitals of Dallas and the Texas Cancer Center note the numerous medical problems the veteran experienced in the later years of his life, which did not include any problems from residuals of frostbite.

The claimant's representative avers that there is evidence of edema reported by medical examination in a non- VA medical facility. He then recommends that ischemic heart disease be accepted as a presumptive condition causally related to the veteran's death.


The veteran was a POW who was interned for more than 30 days. The veteran experienced residuals of frostbite, for which he was service-connected. However, there is no evidence of record that the veteran experienced localized edema during captivity. The fact that the veteran had localized edema in 1998, 50+ years after his

- 11 



captivity, does not permit ischemic heart disease to be considered as a presumptive disease. Moreover, ischemic heart disease is not shown to have been a cause of death or a condition significantly or materially contributing to the cause of death. It is not listed as a primary, underlying or contributory cause of death on the official Death Certificate, and the conclusion of the September 2003 VA medical examination, which looked at all the medical evidence provided, specifically concluded that the veteran's death was not a consequence of any of the problems the veteran sustained as a POW.

As there is no evidence that the veteran had a service-connected disease that either caused or contributed substantially or materially his death, entitlement to dependency and indemnity compensation is not warranted on that basis.

38 U.S.C.A. § 1318

Dependency and indemnity compensation benefits are also payable under certain specific circumstances if the veteran was in receipt of, or entitled to receive, compensation at the time of death fora service-connected disability which had been totally disabling for a specified period of time: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003).

In this case, the veteran's only service-connected disability, residuals of frostbite, was never rated totally disabling. The highest rating the veteran received was 30 percent for the first 12 years after he left active service, and then 10 percent until his

- 12 



death. And, while the veteran was a former prisoner of war, he died prior to September 30, 1999 and his disability was not rated as totally disabling for a year or more preceding his death.

The Board has considered whether the evidence pertinent to this matter is in relative equipoise and the claimant is entitled to the benefit of the doubt in the resolution of her claims. However, given that the preponderance of the evidence is against the claims, they must be denied.

ORDER

1. Entitlement to service connection for cause of death is denied.

2. Entitlement to Dependency and Indemnity Compensation under the provisions of38 U.S.C.A. § 1318 is denied.

WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

- 13 




